Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Moller (US 4199050 A).
Regarding Claim 1, Moller discloses:
a seizing head (13) for objects (12) comprising:
a support frame (17) adapted to be coupled to a manipulation robot (18), and
a plurality of picking apparatuses (28) arranged mutually flanked according to a predetermined flanking direction (Fig. 1 & Fig. 5 & Fig. 6 & Fig. 7) and individually adapted to pick up and withhold at least one object [abstract],
characterized in that each picking apparatus is installed on a respective mobile frame (42), which is slidably coupled to the support frame (Fig. 7) according to a sliding direction (Fig. 1 & Fig. 3 & Fig. 5 & Fig. 7) parallel to the seizing direction (Fig. 1 & Fig. 3 & Fig. 5 & Fig. 7), and in that the seizing head further comprises a plurality of functionally independent activation devices (48 & 49a & 50), each of which is adapted to activate a respective mobile frame along said sliding direction [Column 8 Lines 12-18].
Regarding Claim 2, Moller discloses:
each picking apparatus is configured to retain a plurality of objects arranged in a row along an alignment direction perpendicular to the sliding direction of the mobile frames (Fig. 1 & Fig. 2 & Fig. 3).
Regarding Claim 3, Moller discloses:
each picking apparatus comprises at least one gripping member (28 & 29) and corresponding actuator members (37 & 38) for opening and closing said gripping member [Column 7 Lines 38-50 & Column 8 Lines 19-27 & Column 9 Lines 1-37].
Regarding Claim 4, Moller discloses:
each activation device comprises a motor (50) installed on the respective mobile frame (Fig. 6) and adapted to place in rotation a pinion (49a) arranged meshing on a rack (48) fixed to the support frame (Fig. 6).
Regarding Claim 5, Moller discloses:
the support frame has a planar conformation (Fig. 5 & Fig. 6 & Fig. 7) and the sliding direction of the mobile frames is parallel to the plane defined by the support frame (Fig. 7).
Regarding Claim 6, Moller discloses:
a connection member (19) to the manipulation robot fixed on the opposite side of the support frame with respect to the picking apparatuses (Fig. 2 & Fig. 3).
Regarding Claim 7, Moller discloses:
said connection member comprises a cylindrical body having an axis orthogonal with respect to the sliding direction of the mobile frames (Fig. 2 & Fig. 3).
Regarding Claim 8, Moller discloses:
a plant (10 & 11) for the formation of groups (B) of objects (Fig. 1) comprising:
a plurality of channel belts (15) individually adapted to make a row of objects advance (Fig. 1),
a collection plane (B), and
a manipulation robot (18) provided with the seizing head (13) according to claim 1 [see rejection of Claim 1 above], for transferring objects (12) from the channel belts to the collection plane.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publication US 9120625 B2 has been cited by the examiner as pertinent to the applicant’s disclosure because it teaches: a gripper head for a transfer robot having multiple gripping members which are individually adjustable along a linear path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652